2. S5'(S
                               No.    02-14-00498-CR
                               (Case No. 0557784D)
                                                                     ORIGINAL

EXPARTE                                                          From the
                                     FILED IN            SECOND DISTRICT COURT
DARRELL WAYNE PHILLIPS
                          COURT OF CRIMINAL APPEALS

V.
                                 MAR 09 2315             COURT OF APPEALS IN




THE STATE OF TEXAS             Abel Acosta, Clerk        TARRANT COUNTY^E^§JVED 0M
                                                                    COURT OF CRIMINAL APPEALS
                                                                          MAR 09 2015
                         REQUEST "FOR"DISCRETIONARY-REVIEW


TO THE HONORABLE CRIMINAL COURT OF APPEALS:                                           SSt

     COMES NOW, FOR CONSIDERATIONS: the petitioner in the above styled and
numbered cause and case, without the assistance of counsel, respectfully ask
for this Criminal Court's considerations and judicial powers: To instruct the
lower Courts to make the District Clerk's docket recordings available for its
examinations, concerning [Appellant]-Petitioner's DNA proceedings on filings
by all parties involved, including the Court's Reporters Record for purposes of
determinations as to; "Whether defendant [Appellant] made timely filings in
this case, and issues warrant a remand."


     The Appellant's Appeal in this cause challenges the fundamental fairness
of his entire proceedings.    The Statutory and Constitutional violations that
involves "False misleadings and Misconduct" affecting the fairness of his DNA
Trial proceedings.   See DarrelT Wayne Phillips, No.0557784D (213th Dist. Fort
Worth, Tex. May 2, 2014); See also additional Pro se filings, Objections and
Request for Evidentiary considerations,, ie to correct falsehood( June 9, 2014,
July 6, 2014-through^January 22, 2015, id State v Phillips and In re Darrell
Wayne Phillips, No.02-14-00498-CR(2nd Dist. Ft. Worth, Tex. Jan. 22, 2015)
Dismissing Appeals due to Appellant's untimely filings and Attorney of Record
filingss agreeing that the Court lack jurisdiction in this matterl
       The Appellant-Petitioner must be allowed a hearing to show that any and
all untimiely filings allegations, in this matter was not his fault or true.
That he has shown great diligence on his part to       asure the Honorable justices
in this matter, that he does not wish to abandon [t]his Appeal, and didnot file
any document agreeing the    Appeal should be dismissed for lack of jurisdiction.


       The Appellant was not appointed Counsel and didnot consent to or consult
with any attorney concerning this case.      Appellant didnot recieve notice or
possess any documentations from the Courts or alleged appointed counsel who
file    documents in appellant's behal, without the appellant's concient.


                                   CONCLUSIONS


       WHEREFORE, PROMISES CONSIDERED, the Petitioner prays the Honorable Court
of Criminal Appeals Grant this request, in all fairness, order that required
records be submitted for a determination of remand and reversal of Appeals
Court't dismissal.


                                                              Respectfully submitted


                                                               Darrell W. Phillips
                                                               #712352 Huntsville
                                                               815 12th Street
                                                               Huntsville, Tx,   77348




                              CERTIFICATE OF SERVICE


     I do hereby certify thaT ON THE   DAY OF                  2015 a true and
correct copy of the foregoing Request was forwarded to the attorney for State
Tarrant Count.   Texas




                                                               Darrell W. Phillips
                                                               ID# 712352 H/V unit




                                       (2)
                             No.   02-14-00498-CR
                              (Case NO.0557784D)


STATE OF TEXAS                                           IN THE CRIMINAL COURT



V.                                                           OF APPEALS




DARRELL WAYNE PHILLIPS                                     AUSTIN,   TEXAS



                                     ORDER



     IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the foregoing Request for
Discretionary Review is hereby GRANTED       / DENIED      on this the       day
of                2015.




                                                         Judge presiding
                          COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                     FORT WORTH


                               NO. 02-14-00489-CR



DARRELL WAYNE PHILLIPS                                             APPELLANT


                                         V.


THE STATE OF TEXAS                                                      STATE




           FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY
                           TRIAL COURT NO. 0557784D




                          MEMORANDUM OPINION1




         On June 9, 2014, the trial court denied appellant's pro se motion

requesting DNA testing, which he filed under chapter 64 of the code of criminal

procedure.2 After the due date for a notice of appeal but within the time period


         1SeeTex. R. App. P. 47.4.
         2See Tex. Code Crim. Proc. Ann. arts. 64.01-05 (West 2006 & Supp.
2014).
for requesting an extension of time to file a notice of appeal, appellant filed a

notice of appeal.3 See Tex. R. App. P. 26.2(a)(1), 26.3; see also Swearingen v.
State, 189 S.W.3d 779, 781 (Tex. Crim. App. 2006) ("[A] DNA movant must meet

applicable filing and time requirements found in the Rules of Appellate

Procedure.").   But he did not file a timely motion to extend the time to file his

notice of appeal. See Tex. R. App. P. 26.3. Later, appellant filed a "subsequent"

notice of appeal.   The trial court appointed counsel to represent appellant on

appeal.

      On December 5, 2014, we sent a letter to appellant that expressed our

concern that we lack jurisdiction because the notice of appeal was not timely.

We informed appellant that unless he filed a response showing grounds for

continuing the appeal, it could be dismissed. Appellant filed a response in which

he agreed that we lack jurisdiction and conceded that dismissal is appropriate.

Accordingly, we dismiss the appeal for want of jurisdiction. See Tex. R. App. P.

25.2(b), 26.2(a), 26.3(b), 43.2(f); see also Olivo v. State, 918 S.W.2d 519, 522

(Tex. Crim. App. 1996) ("When a notice of appeal is filed within the fifteen-day

[extension] period but no timely motion for extension of time is filed, the appellate

court lacks jurisdiction."); Brock v. State, No. 02-14-00310-CR, 2014 WL




      Appellant's original notice of appeal bears a file-stamped date of July 22,
2014. His certificate of service on the notice of appeal states that he sent it to
the district clerk on July 13, 2014.
5492730, at *1 (Tex. App.—Fort Worth Oct. 30, 2014, no pet.) (mem. op., not

designated for publication) (applying Olivo).

                                                PER CURIAM


PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 22, 2015